                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

GERALD DAMONE HOPPER,                          §
         Plaintiff,                            §
                                               §
vs.                                            §    Civil Action No. 5:18-1147-MGL
                                               §
                                               §
WILLIAM P. BARR; MARK S. INCH; IAN             §
CONNERS; J.A. KELLER; HECTOR                   §
JOYNER; REGINA D. BRADLEY;                     §
RICHARD PERKINS; R. LEPIANE; D.                §
GARCIA; and JADE LLOYD,                        §
            Defendants.                        §
                                               §

              ORDER ADOPTING THE REPORT AND RECOMMENDATION

       This action arises under 42 U.S.C. § 1983. Plaintiff Gerald Damone Hopper (Hopper) is

proceeding pro se. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge recommending this Court grant Defendants Mark

S. Inch (Inch), Ian Conners (Conners), and J.A. Keller’s motion to dismiss for lack of personal

jurisdiction and further recommending this Court grant Defendant William P. Barr (Barr), Hector

Joyner (Joyner), Regina D. Bradley (Bradley), Richard Perkins (Perkins), R. Lepiane (Lepiane),

D. Garcia (Garcia), and Jade Lloyd’s (Lloyd) motion for summary judgment. The Report was

made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.
       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on July 31, 2019, but Hopper failed to file any

objection to the Report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Defendants Inch, Conners, and Keller’s motion to dismiss for lack of personal

jurisdiction is GRANTED, and Defendants Barr, Joyner, Bradley, Perkins, Lepiane, Garcia, and

Lloyd’s motion for summary judgment is GRANTED.

       IT IS SO ORDERED.

       Signed this 20th day of August 2019 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
